
	

114 HR 1473 RH: John F. Kennedy Center Reauthorization Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 74
		114th CONGRESS
		1st Session
		H. R. 1473
		[Report No. 114–105]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Barletta (for himself and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		
			May 8, 2015
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the John F. Kennedy Center Act to authorize appropriations for the John F. Kennedy Center
			 for the Performing Arts.
	
	
 1.Short titleThis Act may be cited as the John F. Kennedy Center Reauthorization Act of 2015. 2.Authorization of appropriationsSection 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a) and (b) and inserting the following:
			
 (a)Maintenance, repair, and securityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H)— (1)$22,000,000 for fiscal year 2016;
 (2)$24,000,000 for fiscal year 2017; (3)$25,000,000 for fiscal year 2018;
 (4)$25,000,000 for fiscal year 2019; and (5)$26,000,000 for fiscal year 2020.
 (b)Capital projectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1)—
 (1)$15,000,000 for fiscal year 2016; (2)$13,000,000 for fiscal year 2017;
 (3)$13,000,000 for fiscal year 2018; (4)$14,000,000 for fiscal year 2019; and
 (5)$14,000,000 for fiscal year 2020..   May 8, 2015 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 